DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the invention of Group II (drawn to an ex vivo method for increasing the therapeutic efficacy of CASRT cells) in the reply filed on 4/12/2021 and of the species CD19, CD3zeta, 4-1BB, TET2 and the shRNA set forth by SEQ ID NO: 1261 in the reply filed on 10/25/2021 is acknowledged.
	Claims 1-33, 35-37, 41, and 43-69 have been cancelled.  The applicant identified claims 42 and 79-84 as “withdrawn”.  However, it is the examiner, not the applicant, who can withdraw claims from consideration.  While the applicant can cancel claims, the applicant cannot withdrawn claims from consideration.
Claims 42 and 79-84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Upon further considerations, the restriction requirement between the shRNA sequences disclosed in Table 4 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 34, 38-40, and 70-78 are under examination.

Claim Objections
2.	Claim 73 is objected to because of the recitation that the hinge comprises SEQ ID NO:2.  However, SEQ ID NO: 2 represents the amino acid sequence of the leader sequence, not the hinge (see claim 76; see Table 1 on p. 143).  Appropriate correction is required.

3.	Claim 74 is objected to because of the recitation “or DAP12” in line 9.  Appropriate correction to “and DAP12” is required.

4.	Claim 78 is objected to because of the following informalities: the claim contains a limitation that refers to Table 4.  MPEP 2173.05(s) states in part:
Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.
.  Appropriate correction is required.

5.	Claim 78 is objected to because of the recitation “wherein the shRNA comprises target sequence of shRNA listed in Table 4”.  Appropriate correction to “wherein the shRNA is selected from the shRNAs listed in Table 4” is required.


Double Patenting
6.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 

7.	Claims 34, 38-40, and 70-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 17, 18, 38, 44, 58, 60, 63, 66-68, 72, 90, 94, 144, and 146 of copending Application No. 26/496,144 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same method of increasing the therapeutic efficacy of CAR-cells.  The application specification defines that that specific characteristics recited in the application claims necessarily result from inhibiting Tet2 (see p. 292-293; p. 299, first two paragraphs; p. 300, Table 8).  A comparison between Table 1 in the instant specification and Table 1 in the application specification revealed that the sequences recited in the instant and application claims are identical.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “at least one, two or three modifications but not more than 20, 10, or 5 modifications” in claims 72-75 leads to confusion over the intended scope of the claims because it is not clear how many modifications are meant to be claimed.  Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.  

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 34, 38-40, 70-72, and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (Leukemia, 2004, 18: 676-684; cited on the IDS filed on 8/2/2018), in view of each Shrikant et al. (Immunol. Res., 2010, 46: 12-22), Carty et al. .
	Imai et al. teach ex-vivo generated anti-CD19 CAR CD8+ T-cells where the CAR comprises in order the CD8[Symbol font/0x61] signal peptide, an anti-CD19 ScFv, the CD8[Symbol font/0x61] hinge and transmembrane (TM) domain, 4-1BB, and CD3zeta (claims 34, 70, 71, 74, 75, and 77) (see Abstract; p. 677, column 1, first paragraph and Fig. 1; paragraph bridging p. 677 and 678; paragraph bridging p. 678 and 679).   As evidenced by the attached Sequence alignments, CD8[Symbol font/0x61] signal peptide is set forth by SEQ ID NO: 2 and CD8[Symbol font/0x61] TM is set forth by the SEQ ID No: 12 (claims 72 and 76).  As evidenced by the instant specification, 4-1BB, and CD3zeta are set forth by SEQ ID NOs: 14 and 18, respectively (see Table 1 on p. 145) (claims 74 and 75).
	Imai et al. do not teach inhibiting Tet2 (claims 34, 39, and 40).  Shrikant et al. teach that the adoptive cell therapy of cancer does not achieve tumor eradication due to the inability of the adoptively transferred effector CD8+ T-cells to persist and promote durable antitumor activity.  Shrikant et al. teach the necessity to generate memory T-cells, which have the capacity to persist and be more effective in providing long-term immunity (see p. 13, first full paragraph; p. 19, last paragraph).  Carty et al. teach that, knocking out Tet2 leads to significantly enhanced antigen-specific memory CD8+ T-cells levels following antigen challenge in vivo as compared to the wild type control (see Abstract).  Based on these combined teachings, one of skill in the art would have found obvious to modify Imai et al. by inhibiting Tet2 in the anti-CD 19 CAR CD8+ T-cells (claim 39) with the reasonable expectation that doing so would results in a composition with enhanced anti-cancer activity.  By doing so, one of skill in the art would have + T-cells (claim 34).
	Imai et al., Shrikant et al., and Carty et al. do not teach inhibition by using a Tet2 shRNA (claim 38).  However, shRNAs for effectiveTet2 downregulation were known and used in the prior art, for example by Ko et al. (see Abstract; p. 841, column 1 and Fig, 3).  Thus, using the shRNA of Ko et al. to inhibit Tet2 would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition with enhanced anti-cancer activity.  	
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 34, 38-40, 70-72, 74-77, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. taken with each Shrikant et al., Carty et al., and Ko et al., in further view of Seyhan et al. (RNA, 2005, 11: 837-846).
	The teachings of Imai et al., Shrikant et al., Carty et al., and Ko et al. are applied as above for claims 34, 38-40, 70-72, and 74-77.  Imai et al., Shrikant et al., Carty et al., and Ko et al. do not teach the shRNAs disclosed in Table 4 (claim 78).  However, the prior art teaches that selecting for the most effective si/shRNAs for a gene of interest only entails routine screening of gene-specific siRNA libraries covering the entire length of the gene (see Seyhan et al., Abstract; p. 838-841; paragraph bridging p. 842 and 843).  Based on the teachings in the prior art, one of skill in the art would have found to use Tet2-specific siRNA libraries with the reasonable expectation that doing so would identify the most potent shRNAs.  Routine optimization is not considered inventive and 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


13.	Claims 34, 38-40, and 70-77 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. taken with each Shrikant et al., Carty et al., and Ko et al., in further view of Cooper et al. (WO 09/091826).
	The teachings of Imai et al., Shrikant et al., Carty et al., and Ko et al. are applied as above for claims 34, 38-40, 70-72, and 74-77.  Imai et al., Shrikant et al., Carty et al., and Ko et al. do not teach the IgG4 hinge set forth by SEQ ID NO: 6 (claim 73).   Cooper et al. teach that the IgG4 hinge is suitable to be used in anti-CD19 CARs (see paragraph bridging p. 24 and 25).  Based on this teaching, one of skill in the art would have found obvious to modify the teachings of Imai et al., Shrikant et al., Carty et al., and Ko et al. by using the IgG4 hinge to achieve the predictable result of obtaining a composition suitable for cancer therapy.  As evidenced by the attached Sequence Alignment, the IgG4 hinge taught by Cooper et al. is set forth by SEQ ID NO: 6.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


14.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633